Citation Nr: 1341298	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) rated as 10 percent disabling from February 25, 2003; 30 percent disabling from November 1, 2005; 50 percent disabling from December 1, 2008; and 70 percent disabling from September 10, 2012. 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  The Veteran also had service with a reserve component from October 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As to the PTSD rating claim, the August 2003 rating decision granted service connection for PTSD and rated it 10 percent disabling from February 25, 2003; a July 2009 rating decision thereafter granted the Veteran's PTSD a 30 percent rating from November 1, 2005, and a 50 percent rating from December 1, 2008; and a subsequent September 2012 rating decision granted the PTSD a 70 percent rating from September 10, 2012.  Therefore, because none of the awards granted the Veteran the maximum benefit allowable by regulation the Board has characterized this issue as it appears on the first page of this remand.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Also see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In March 2013, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

Later in March 2013, he Veteran waived agency of original jurisdiction review of additional VA treatment records that were added to the claims file following issuance of the September 2012 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for higher initial ratings for PTSD, at the March 2013 hearing the Veteran testified that his adverse PTSD symptomatology has become worse since the last September 2012 VA examination.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

As to the claim for a TDIU, the Veteran has not been provided an examination to obtain an opinion as to whether his service connected disabilities prevented him from working at any time since February 25, 2003.  See 38 U.S.C.A. § 5103A(b) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The Veteran reported that he receives ongoing treatment from the West Haven/Wilmington VA Medical Center.  However, his post-March 2013 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-March 2013 treatment records from the West Haven/Wilmington VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the severity of his PTSD.  The claims folder should be made available and reviewed by the examiner.  In this regard, the examination report should include an opinion as to whether it is at least as likely as not the Veteran's PTSD caused total social and occupational impairment and, if so, the approximate date since February 25, 2003, that it caused such impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination with respect to his TDIU claim.  The claims file should be made available to the examiner.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, individually or in the aggregate, render him unable to secure or maintain a substantially gainful occupation at any time from February 25, 2003.  In offering this opinion, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All conclusions should be accompanied by a rationale.

4.  After undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations as well as citation to all evidence received since the issuance of the September 2012 supplemental statement of the case including the VA treatment records added to the virtual claims file in March 2013.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


